Citation Nr: 1019595	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for idiopathic hypertrophic subvalvular aortic 
stenosis, status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Veteran seeks an increased disability rating in excess of 
30 percent for his service-connected idiopathic hypertrophic 
subvalvular aortic stenosis, status post-myocardial 
infarction.  

In January 2008, the Board remanded this case to schedule the 
Veteran for an examination to determine the current extent 
and severity of his service-connected idiopathic hypertrophic 
subvalvular aortic stenosis, status post-myocardial 
infarction.  The remand stated that the examiner must provide 
the following findings:

a) the Veteran's workload capacity expressed in terms of 
metabolic equivalents (METs) as measured by exercise 
testing; 

b) if exercise testing cannot be done for medical 
reasons, provide an estimation of the level of activity 
express in METs supported by specific examples, such as 
slow stair climbing or shoveling snow, that results in 
dyspnea, fatigue, angina, dizziness or syncope;

c) the Veteran's left ventricular ejection fraction;

d) whether the Veteran has had more than one episode of 
acute congestive heart failure in the past year;

and

e) whether there is evidence of hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-
ray examination.  

An examination was conducted in January 2009.  The examiner 
indicated that the Veteran's last stress test was five years 
previously.  The report states that it was unknown whether 
the Veteran had any acute episodes of congestive heart 
failure (CHF), "for sure."  The examiner indicated that a 
nuclear treadmill test with workload capacity and an 
echocardiogram with estimated left ventricular ejection 
fraction had been ordered.  When the Veteran was contacted to 
schedule the testing, he reportedly stated that he would not 
do the testing at that VA facility.  

A note dated in April 2009 indicates that a VA examiner 
contacted the Veteran regarding scheduling the above testing, 
and discussed with the Veteran the results of a May 2008 
chest x-ray and a February 2009 echocardiogram.  The file 
does not contain either of those reports.  The examiner also 
noted that the Veteran stated that he had no episodes of CHF 
in the previous year.  

An exercise stress test was conducted in June 2009, which 
included echocardiogram imaging.  The report of that test 
states that the Veteran reportedly became fatigued and mildly 
dyspneic, and that he terminated the test before reaching his 
predicted maximum heart rate.  The examiner indicated that 
the results at that point were equivalent to 8.5 METs.  The 
examiner further stated that the test was "nondiagnostic 
[due to] abnormal baseline and nontherapetic [sic] with heart 
rate not getting to 85%."  The examination report notes that 
the report of the echocardiogram would follow.  However, no 
report of an echocardiogram during the stress test is in the 
file.  

Thus, despite the Board's specific remand instructions, the 
file does not contain the results of testing showing the 
Veteran's current left ventricular ejection fraction, nor 
does the file contain evidence indicating whether there is 
any current hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray examination.  Moreover, the VA 
examiner did not indicate whether the stated METs value 
should be considered accurate, in light of the premature 
termination of the June 2009 stress test.  

RO compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, because the RO did not 
ensure that the June 2009 examination fully complied with the 
directives of the January 2008 remand, another remand is 
required to obtain the requested information.  

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected idiopathic hypertrophic 
subvalvular aortic stenosis, status post-
myocardial infarction, since March 2008.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims folder, in 
particular the reports of a chest x-ray 
in May 2008 and an echocardiogram in 
February 2009, as well as the report of 
the echocardiogram obtained in 
conjunction with the June 2009 stress 
test.  Regardless of the Veteran's 
response, the RO must obtain all of the 
Veteran's treatment records from the VA 
medical center in Indianapolis, Indiana, 
since March 2008.  

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.  

2.  Then the RO must forward the claims 
file to the examiner who conducted the 
stress test in June 2009, if possible, or 
to another cardiologist if that examiner 
is not available.  The examiner must 
provide the following findings:

a) the Veteran's workload capacity 
expressed in terms of METs as 
measured by exercise testing.  The 
examiner must indicate whether the 
METs value noted on the June 2009 
examination report is an accurate 
expression of the Veteran's workload 
capacity.  

b) the Veteran's left ventricular 
ejection fraction;

and

c) whether there is evidence of 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, 
or x-ray examination.  

The report prepared must be typed.  

3.  The examiner's report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


